953 F.2d 638
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Samuel Wayne GUY, Plaintiff-Appellant,v.STATE OF NORTH CAROLINA;  John Wyatt Dickson;  Cape FearValley Hospital;  E. Lynn Johnson;  EdwardGrannis, Defendants-Appellees.
No. 91-7175.
United States Court of Appeals, Fourth Circuit.
Argued Sept. 24, 1991.Decided Jan. 29, 1992.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.   Terrence W. Boyle, District Judge.  (CA-88-934-CRT-BO)
Samuel Wayne Guy, appellant pro se.
Jacob Leonard Safron, Special Deputy Attorney General, Patricia Lee Holland, Patterson, Dilthey, Clay, Cranfill, Sumner & Hartzog, Raleigh, N.C., for appellees.
E.D.N.C.
AFFIRMED.
Before PHILLIPS, WILKINSON and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Samuel Wayne Guy, a North Carolina prisoner, appeals the district court's denial of his motion for reconsideration because the underlying 42 U.S.C. § 1983 (1988) action was barred by the statute of limitations.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Guy v. North Carolina, No. CA-88934-CRT-BO (E.D.N.C. June 26, 1991).   We deny Guy's motion to reopen a previous appeal of the district court's order dismissing the action.   See Guy v. North Carolina, No. 89-6362 (4th Cir.  Mar. 16, 1990) (unpublished).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.